Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the election of species requirement in the reply filed on 11/25/2020 is acknowledged.  The traversal is on the ground(s) that the examination of claims can be done without a serious burden  This is not found persuasive because the applicant recites multiple species, classified in different areas as indicated in the office action mailed 9/30/2020 and would require a burdensome search. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/30/2020.
Claims 1-14 have been examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependents claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant recites “the support is provide with at least two first magnetic electronic connection elements and in that each other by wire and […]”  It is unclear what structure applicant is reciting with respect to “in that each other by wire”. This appears to be an error of syntax, but is unclear what is required by the claim.  Appropriate clarification required. 
Claim limitation “clipping means  arranged to enable adjustment/clip fitting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applciants disclosure is insufficient to describe the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 9 – 11 is/are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Eid (US 2018/0026393). The device of Eid et al. discloses, 

With respect to claim1,  
A device (100)  comprising a support (111)  for electronic connection, holding in contact, and attachment of at least two accessories(103a,b)  to each other and/or to an external device (111,109)  and said at least two accessories, characterized in that to make said connection, the support is provided with at least two first magnetic electronic connection elements (108 a,b,c ) and are connected each other by wire  (105a, b, c) as best understood, and each accessory is fitted with a second magnetic connection element (108d e f) capable of cooperating with one of said first magnetic elements, and in that each of the first and second magnetic elements comprises at least two 

With respect to claim 2, characterized in that each module comprises a circuit and/or an electronic device (103a, b) , having one or more specific functionalities .


With respect to claim 4,  characterized in that at least one part of the first magnetic elements and/or at least one part of the second magnetic elements is associated with an anti-magnetic protective element (para 0014). 


With respect to claim 6, wherein the first and second magnetic elements (108) correspond to groups of magnets (abc, and def), the groups of first elements being capable of cooperating with groups of corresponding second elements with the opposite sign, the second corresponding elements, in that each first and second magnetic element comprises at least two magnets per group, the positive magnets of an element being disposed alternately with the negative magnets of the same element (para 0028). 




With respect to claim 9,  the wire connection (105) between magnets and/or magnetic elements is integrated between two fabric sheets(107a, b) one of which forms the support (111). 

With respect to claim 10, wherein the wire connection (105) and the support 111) are free to stretch (Figure 1). 

With respect to claim 11, wherein the wire connection is formed at least in part by an adhesive, conductive copper, aluminum or any other metal tape and/or at least in part, by a conductive alloy or by a combination of both (para 0028). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eid et al. in further view of Fullerton et al. (US 2012/0256715). The device of Eid substantially discloses the claimed invention including that the maget could be made from any known magnetic matter (para 0023)  but is silent with respect to the Gauss and to the material of the magnet. 

With respect to claim 3, the device of Fullerton discloses, characterized in that the magnetic field is greater than 1500 Gauss (para 0410). 

  
With respect to claim 8, wherein one or more magnets in each first and second magnetic element has (have) a rectangular or circular cross-section (Eid Figure 1) and in that the magnets are derived from the family of rare earths of the neodymium iron boron type (para 0406).  

	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the magnet and force taught by Fullerton et al. in order to provide the desired force (para 0406). 


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eid et al. in further view of Halldin (US 2016/0073723). The device of Eid substantially discloses the claimed invention but is lacking a headset. The device Halldin teaches Headset (1) comprising a magnetic coupling device (6). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the device of Halldin by utilizing the headset as the substrate as taught by Halldin in order to provide means to wear the invention on the users head (Abstract). 



Allowable Subject Matter
Claims 12 and 13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732